Citation Nr: 1219249	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy as a gunner's mate during World War II from July 1943 to February 1946.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, Cleveland's "Tiger Team" denied the Veteran's claims of service connection for hearing loss and tinnitus.  However, the Montgomery, Alabama, RO retains jurisdiction of the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative and competent medical and lay evidence of record is credible, and establishes that the Veteran's hearing loss and tinnitus are at least as likely as not the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grants of service connection for bilateral hearing loss and tinnitus constitute a complete grant of the benefits sought on appeal with respect to those issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss and tinnitus.  He asserts that as a gunner's mate aboard a World War II ship, he took part in several battles between 1943 and 1946 during which he was exposed to loud blasts and gunfire without hearing protection.  He maintains that he noticed a hearing loss during service and has noticed that it has continued to worsen since that time.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records (STRs) do not reflect a hearing loss in service, or complaints of trouble hearing or ringing in the ears during service.  All hearing tests performed in service were based on whispered voice test and no abnormalities were noted.

In support of his claim of service connection, the Veteran submitted a private audiogram from January 2007 showing bilateral sensorineural hearing loss.  The thresholds were in the 30-60 dB range.  There was no opinion as to the etiology of the hearing loss.  

At a VA examination in January 2009, the examiner noted a review of the claims file, and noted that the Veteran complained of hearing loss since service and also reported tinnitus.  The tinnitus was described a roaring sound, and it too, according to the Veteran, began during service and has continued ever since.  The Veteran's sleep and concentration were reportedly affected by the tinnitus, which was described as constant.  The examiner noted a history of significant noise exposure from ship artillery during World War II in the South Pacific.  The examiner noted that the Veteran was a gunner and did not have hearing protection.  The examiner also noted Veteran's post-service occupational noise exposure from working in a saw mill for 15 years and recreational noise exposure from hunting, farming equipment and power tools.  The examiner indicated that the Veteran did not wear hearing protection during these times.  

The VA examination report confirms that the Veteran indeed has a current bilateral hearing loss for VA purposes, with audiometric findings as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
50
60
LEFT
45
50
55
65
65

The average in the right ear was 50 and the average in the left ear was 59.  Speech recognition score was 80 percent in the right ear and 68 percent in the left ear.  The diagnosis was moderately-severe sensorineural hearing loss in both ears.  

The examiner noted that the Veteran passed the whispered voice test at 15 dB bilateral during the induction and separation physicals.  The examiner also noted that the whispered voice test cannot rule out or identify high frequency hearing loss.  Thus, without frequency specific audiometric testing at or around the point of discharge, the examiner indicated that it would be difficult to prove otherwise.  The examiner considered that the Veteran worked around noise occupationally and recreationally.  Based on the foregoing, the examiner therefore opined that it was less likely that hazardous military noise exposure contributed to the level of hearing loss and tinnitus.  

After the January 2007 VA examination was conducted, the Veteran submitted private medical evidence from a Board Certified Otolaryngologist, B.L.S., M.D. in support of his claim.  In a March 2009 memo prepared by Dr. S, she notes that the Veteran was seen for a hearing evaluation in February 2009 and testing at this time revealed similar results to those found on the January 2007 audiogram, with a moderate sensorineural hearing loss bilaterally, left worse than right.  Dr. S. noted the Veteran's in-service MOS of gunner's mate on a naval ship and also noted the normal whispered voice test at the time of his separation from service.  

Significantly, Dr. S explained:  

Department of Transportation guidelines still allow the "whisper test", and anyone who "First perceives a forced whispered voice in the better ear at not less than 5 feet with or without the use of a hearing aid or, if tested by use of an audiometric device, does not have an average hearing loss in the better ear greater than 40 decibels at 500 Hz, 1000 Hz, and 2000 Hz with or without a hearing aid when the audiometric device is calibrated to America National Standard" is considered normal.  This equates the whisper test with a 40 decibel loss.  Anyone with normal hearing in any of those frequencies would perceive the whisper.  Most noise-induced hearing losses begin at 4000 Hz, then as the damage progresses will proceed into the higher and lower frequencies.  Therefore, a whisper test is invalid for those with high-frequency noise-induced hearing losses.  

According to a history of the U.S.S. South Dakota, it was equipped with 16 and 5 inch guns, as well as 40 mm and 20 mm anti-aircraft guns.  No noise levels could be found for these guns firing simultaneously; however, a listing of sound levels found for the U.S.S. New Jersey firing its 16 inch guns simultaneously was 215 dB (normalized), well above the damage level of 90 dB used by OSHA.  At these levels, even a one-time exposure could cause hearing damage.  

According to "Age Correction Values in Decibels for Males" Table F1, Appendix I, Department of Labor Occupational Noise Exposure Standard 9 (Code of Federal Regulations, Title 29, Chapter XVII, Part 1910, Subpart G, 36 FR 10466), [the Veteran] has hearing loss greater than would be expected from aging alone, using age 20 to 60, which were the limits of the table.

In addition to the above data regarding sound levels for a ship during World War II analogous to the U.S.S. South Dakota, Dr. S. also provided tables showing the Veteran's hearing threshold compared to the amount expected from aging, and the difference between the two.  Dr. S. opined, in light of the Veteran's obvious noise exposure from a variety of weapons during service, the poor quality of the testing on his separation examination, and his loss which was in excess of what would be expected by aging, that it was likely that the Veteran's hearing loss was connected to, or began in, service.  

In a statement prepared by the Veteran in June 2009, he reiterated that the U.S.S. Dakota received 13 battle stars during World War II.  In one attack, the Veteran described the officers ward room being struck, which the Veteran notes was 100 feet back from Mount 6 gun turret, which was his duty station.  Additionally, the Veteran noted that he did, in fact, wear hearing protection once the OSHA standards required it, which is contrary to what was reported by the VA examiner.  

In sum, the evidence of record shows a current bilateral hearing loss for VA purposes, and the Veteran has a diagnosis of tinnitus.  The Veteran has reported significant exposure to acoustic trauma, without ear protection, during service which is consistent with his duties as a gunner's mate aboard the U.S.S. Dakota during World War II between 1943 and 1946.  The Veteran is certainly competent to testify as to symptoms such as hearing loss and ringing in the ears, which are non-medical in nature, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran is also competent to report that he first noticed hearing loss and tinnitus during service.  Given that the Veteran is competent to report the onset of his hearing loss and tinnitus, and there is no reason to doubt the Veteran's credibility in that regard, the VA examiner's opinion, or lack thereof, regarding the likely etiology of the Veteran's hearing loss carries no probative value.  

The Veteran's credible statements, along with the Board Certified otolaryngologist's report and opinion of March 2009 linking the Veteran's hearing loss to service provide the necessary criteria to grant this claim.  

The only evidence weighing against the claim is the VA examiner's opinion which is based, at least in part, on two factors: (1) that there is no definitive data to show a hearing loss at the time of the Veteran's discharge from service; and, (2) that the Veteran had post-service occupational and recreational noise exposure in addition to his in-service noise exposure, and it is unclear when the Veteran actually began to wear hearing protection.  However, what the VA examiner fails to recognize is the Veteran's competent and credible reports of some loss of hearing, and tinnitus, during service.  As stated above, the Veteran is competent to report that he noticed a decrease in hearing and a ringing in his ears during service.  In this case, there is no reason to doubt the Veteran's credibility in this regard.  Thus, regardless of the Veteran's history of post-service occupational and/or recreational noise exposure, it is at least as likely as not that the Veteran's hearing loss began during service as a result of in-service acoustic trauma.  The Veteran's contentions are supported by the private evidence which is accompanied by a complete rationale.  Critically, the VA examiner's opinion carries less probative value because the Veteran first noticed a hearing loss and tinnitus in service, before any post-service occupational and/or recreational noise exposure.  Given that he is competent to report such symptoms, and given that his statements are credible, and supported by the opinion of a Board Certified otolaryngologist who provided a complete rationale for her opinion, the totality of the evidence in this case shows that it is at least as likely as not that the Veteran's hearing loss and tinnitus had their onset during service.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's hearing loss and tinnitus are linked to in-service noise exposure.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for hearing loss and tinnitus are warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


